Gamble, Judge.
The law commissioner proceeded to try this case in the absence of the defendants, the plaintiff being *152present and waiving a jury. The case came to this court by appeal from a justice of the peace. No bill of exceptions was taken at the trial, and of course, no question of law then arising is saved upon the record. After the judgment, the defendants asked for a new trial, and filed an affidavit, stating that the defendant, Wegman, who is the principal in the bond sued upon, was informed by his attorney that the case could be settled for ten dollars, and that he had authorized his attorney to give that sum and compromise the case. Supposing it was so settled, he gave himself no further trouble about the suit, and only discovered his mistake after the judgment was rendered. He swears to merits. The motion was overruled.
The affidavit shows no case upon which a new trial should have been granted. The judgment is, with the concurrence of the other judges, affirmed.